DETAILED ACTION
This is an Office action based on application number 16/197,582 filed 21 November 2018, which is a continuation of PCT/JP2017/019277 filed 23 May 2017, which claims foreign priority to JP 2016-183179, filed 20 September 2016; JP 2016-123240, filed 22 June 2016; and JP 2016-103762, filed 24 May 2016. Claims 1-17 are pending. Claims 1-19 are pending.
Amendments to the claims, filed 2 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a surface roughness Sa of the resin film itself that is measured in a visual field of 4 mm x 5 mm is 1 to 15 nm” in the final 2 lines. It is unclear how the limitation, which appears to be drawn to a resin film alone, further limits the same resin film when it is in a laminated state of the claimed laminate. As best understood, the limitation is construed to be property of the selection of the type of resin selected to form the resin film.
	For the purpose of prosecution, a resin film meeting the compositional limitation of and surface roughness in the laminated state is construed to meet the limitation of the requisite surface limitation of the resin film itself.

Claim 1 further recites “the resin film is a single layer film or a laminated film including two or more layers, each of the layers being constituted with a triacetyl cellulose (TAC)” in lines 10-12. Specifically, “two or more layers, each of the layers being constituted with a triacetyl cellulose (TAC) film” is unclear, i.e., does each layer need to be a TAC layer, or does the claim only require one TAC resin film while the other layers are laminated adjacent to the TAC layer, thus being “constituted” with the TAC resin film?
	For the purpose of prosecution, the limitation is construed as a resin film including two or more layers, wherein at least one layer is a TAC layer.

Claims 2-19 do not remedy the deficiencies of the parent claim, and are rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the limitation “wherein the resin film in the laminated state has a surface roughness Sa equal to or lower than 20 nm” in lines 2-3, which is inclusive of greater than 0 nm to less than 20 nm. The limitation does not further limit the parent claim, which recites “wherein the resin film in the laminated state has a surface roughness Sa of 1 nm to 30 nm. Specifically, the limitation of claim 2 broadens the scope of the lower limit of the roughness.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US Patent Application Publication No. US 2014/0078422 A1) (Tanabe) in view of Takano et al. (JP 2002-235059 A with citations taken from the provided machine translation) (Takano) and Sumida et al. (US Patent Application Publication No. US 2002/0057413 A1) (Sumida).

Regarding instant claims 1-3, Tanabe discloses a transparent conductive laminate comprising (1) a coating film <1> comprising a first transparent resin film <10> and coating layers <11,12> provided on both sides of the first transparent film and (2) a pressure-sensitive adhesive <3> disposed on said coating film (Claim 1; Fig. 1; pages 2-3, paragraph [0035]).
	Tanabe further discloses the first coating layer <11> and second coating layer <12> are made of the second material and have the same properties (pages 2-3, paragraph [0035]), wherein a the first coating layer has a surface with an arithmetic mean roughness (Ra) of 10 nm or less (page 3, paragraph [0042]). Therefore, Tanabe necessarily encompasses an embodiment wherein the second coating layer <12> has an arithmetic mean roughness (Ra) of 10 nm or less, which meets the roughness of the surface opposite to the surface having the pressure sensitive layer as required by the instant claim. Further support for the supposition is Example 1 of Tanabe (TABLE 1, page 15). In Example 1, a coating film comprising first and second coating layers of the same forming material (i.e., Forming Material 1) having the same thickness is exemplified. The arithmetic mean surface roughness (Sa) of the first coating layer is 3.7 nm. Tanabe discloses that the formation of a coating layer using Forming Material 1 is done using one particular process (page 13, paragraph [0164-0165]). Therefore, one of ordinary skill in the art would necessarily come to the conclusion that first and second coating layers of the same composition/form and produced by the same process must necessarily have the same properties, including the arithmetic mean surface roughness of their exterior surfaces.

	Tanabe further discloses exemplary materials of the transparent resin film <10> and include an acetate, and the transparent resin film <10> has a thickness of 70 to 300 µm (page 3, paragraph [0037; 0039]). Tanabe further discloses the first and second coating materials <11> and <12> have a thickness between 15 nm and 10 µm and are made from acrylic resins (page 3, paragraphs [0043-0044]). Therefore, the combination of transparent resin film <10> and first and second coating materials <11> and <12> are construed to meet the requisite resin film including two or more layers, wherein each of the layers is constituted with an acetate resin layer. Furthermore, the total thickness of the transparent resin film <10> and first and second coating materials <11> and <12> overlaps the thickness range of the resin film recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tanabe further discloses the pressure-sensitive adhesive layer has a thickness from 1 to 500 µm (page 11, paragraph [0138]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Tanabe discloses that an exemplary material for the pressure-sensitive adhesive is an acryl-based polymer (page 9, paragraph [0112]).

	However, Sumida discloses a transparent support having a roughness Rt2 ≤ 2 µm (page 2, paragraph [0028]), wherein the material of the transparent support is triacetyl cellulose (TAC).
	Further, Takano discloses a pressure-sensitive adhesive layer having a loss tangent maximum value at a frequency of 1 Hz in a temperature range of -10ºC or lower and a maximum loss tangent value of 1 or higher, wherein said pressure-sensitive adhesive has both high transparency and impact resistance (paragraph [0010]). Takano further discloses that the pressure-sensitive adhesive is an acrylic based adhesive (paragraphs [0015-0016]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her to modify the laminate of Tanabe by using the transparent TAC film of Sumida and to select an acrylic-based pressure-sensitive adhesive for the coating film of Tanabe having a loss tangent maximum value at a frequency of 1 Hz in a temperature range of -10ºC or lower and a maximum loss tangent value of 1 or higher as prescribed by Takano. The motivation for using the TAC film would have been that is a specific example of an art-recognized acetate film readily used as a transparent layer that is also capable of being formed with a desirably low surface roughness. The motivation for selecting the particular acrylic-based pressure-sensitive adhesive having the specific properties prescribed would have been to that such an adhesive has high transparency and impact resistance.


Regarding instant claims 9-11, Tanabe further discloses the laminated is used to form a transparent electrode for touch panels including display types such as liquid crystal displays (page 1, paragraph [0001]), wherein said transparent electrode for a touch panel for a display device is construed to meet the claimed “front panel”.

Regarding instant claims 15 and 16, Tanabe further discloses the laminated is used to form a transparent electrode for touch panels for capacitance and resistive touch panels (page 1, paragraph [0001]).

Regarding instant claim 18, Tanabe further discloses that as the acryl-based pressure-sensitive adhesive, a base polymer being an acryl-based polymer having a monomer unit of an alkyl(meth)acrylate as a backbone is used, wherein the alkyl(meth)acrylate is selected from n-butyl(meth)acrylate (page 9, paragraphs [0113-0114]).
	Tanabe further discloses that one or more various kinds of monomers can be introduced in the acryl-based polymer by copolymerization for the purpose of improving tackiness and heat resistance, wherein said monomer is selected from acrylic acid (page 9, paragraph [0115-0116]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Takano and Sumida as applied to claim 1 above, and further in view of Mikami et al. (US Patent Application Publication No. US 2006/0029794 A1) (Mikami).

Regarding instant claims 4-6, Tanabe in view of Takano and Sumida discloses the requisite laminate as cited above, but does not explicitly disclose the specific hardcoat layer.
	However, Mikami discloses image display devices comprising a hard coat laminate (page 1, paragraph [0004]). Said hardcoat laminate comprises a hardcoat layer having a pencil hardness of “H” or higher in order to impart scratch resistance and strength (page 1, paragraph [0019]).
	Mikami further discloses the thickness of the hardcoat layer is properly determined by taking into consideration, for example, the mechanical strength of the hardcoat laminate (page 2, paragraph [0031]).
	Since the instant specification is silent to unexpected results, the thickness of the hardcoat layer is not considered to confer patentability to the claims. As the (mechanical strength of the hardcoat layer is a variable that can be modified, among others, by adjusting the thickness of the hardcoat layer, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to apply the hardcoat layer of Mikami to the laminate of Tanabe in view of Takano. The motivation for doing so would have been to impart scratch resistance and strength to the laminate.
	Therefore, it would have been obvious to combine Mikami with Tanabe in view of Takano and Sumida to obtain the invention as specified by the instant claims.

Claims 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Takano and Sumida, as applied to claim 1 above, and further in view of Nieukerk et al. (US Patent Application Publication No. US 2008/0252833 A1) (Nieukerk) and Hikmet (US Patent No. 5,798,057).

Regarding instant claims 7-10 and 17, Tanabe in view of Takano and Sumida discloses the laminate of claim 1, as cited above. Tanabe further discloses the transparent conductive film is used for prevention of static buildup on transparent products, electromagnetic wave shielding of transparent products, and to form liquid crystal dimming glass products (page 1, paragraph [0001]).

	However, Nieukerk discloses a mirror device with a switchable cholesteric filter (Title), wherein said cholesteric filter converts linear polarized light to circular polarized light (page 2, paragraph [0023]]; FIG. 5) (i.e., a circular polarization reflection layer), and a display device (Claim 1). Nieukerk further discloses the cholesteric filter is described in U.S. Pat. No. 5,798,057 (Hikmet) (page 2, paragraph [0021]).
	Hikmet discloses a switchable cholesteric filter (Title) obtained from liquid crystalline monomers (col. 4, lines 10-17) and a photo-initiator (col. 5, lines 17-18), wherein, after the monomers are polymerized, the produced polymer chains are cross-linked (col. 5, lines 19-23).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art, to include the laminate of Tanabe on the mirror device of Nieukerk. The motivation for doing so would have been to form a liquid crystal dimming glass product that has static buildup prevention properties and is shielded from electromagnetic waves.
	Therefore, it would have been obvious to combine Nieukerk and Hikmet with Tanabe in view of Takano and Sumida to obtain the invention as specified by the instant claims.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Takano and Sumida as applied to claim 1 above, and further in view of Teraguchi et al. (US Patent Application Publication No. US 2012/0242615 A1) (Teraguchi).

Regarding instant claims 12 and 14, Tanabe discloses a transparent conductive laminate used to form a transparent electrode for touch panels including display types such as electroluminescent displays (page 1, paragraph [0001]), but does not explicitly disclose organic electroluminescent display devices, nor does Tanabe disclose an on-cell touch panel display device.
	However, Teraguchi discloses display devices comprising touch sensor function (page 1, paragraph [0001]), wherein said display device is an organic electroluminescence display (page 2, paragraph [0048]). Teraguchi further discloses that said touch sensor is configured in an on-cell structure (page 11, paragraph [0159]).
	Before the effective filing date of the invention, it would have been obvious to use the transparent conductive laminate of Tanabe as the touch panel of the display device of Teraguchi. The motivation for doing so would have been that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Teraguchi with Tanabe in view of Takano and Sumida as specified by the instant claims.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Takano and Sumida as applied to claim 1 above, and further in view of Shih et al. (JP 2011-076602A with citations taken from the provided machine translation).

Regarding instant claim 13, Tanabe discloses a transparent conductive laminate used to form a transparent electrode for touch panels (page 1, paragraph [0001]), but does explicitly disclose an in-cell touch panel display device.
	However, Shih discloses in-cell touch liquid crystal display devices (paragraph [0005]), wherein the touch function module is integrated or built into the liquid crystal display (paragraph [0004]), which overcome the issues of conventional touch panels attached to the display surface including increased weight and thickness, reduced contrast and brightness, and manufacturing inconsistency.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the transparent conductive laminate of Tanabe as the touch function module in Shih. The motivation for doing so would have been that the laminate of Tanabe is an art-recognized structure for the formation of touch panels. Further, in-cell touch liquid crystal displays overcome several issues associated with conventional touch panel displays.
	Therefore, it would have been obvious to combine Shih with Tanabe in view of Takano and Sumida to obtain the invention as specified by the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Takano and Sumida as applied to claims 1 and 18 above, and further in view of Soshi (US Patent Application Publication No. US 2006/0177654 A1) (Soshi).

Regarding instant claim 19, Tanabe in view of Takano and Sumida discloses the laminate of claim 1, as cited above, wherein the acryl-based pressure-sensitive adhesive comprises an acrylic polymer of n-butyl(meth)acrylate and acrylic acid, as cited in the rejection of claim 18, above.
	Tanabe further discloses a crosslinking agent is blended with the acryl-based polymer to improve adhesion, durability, reliability at high temperature, and the shape of the adhesive itself, wherein the crosslinking agent is a urethane prepolymer type isocyanate obtained by subjecting a known polyisoprene polyol to an addition reaction (page 10, paragraph [0126-0127]).
	Tanabe in view of Takano and Sumida does not explicitly disclose the specific aromatic modified terpene resin.
	However, Soshi discloses a pressure sensitive adhesive sheet for protecting a surface of a touch panel (page 5, paragraph [0068]), wherein the pressure sensitive adhesive is an acrylic resin selected from copolymers of acrylic acid and butyl acrylate (page 4, paragraph [0053]). Soshi further discloses that the pressure sensitive adhesive contains a tackifier selected from aromatic hydrocarbon-modified terpene resins (page 4, paragraph [0054]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the tackifier selected from aromatic hydrocarbon-modified terpene resins of Soshi to the pressure-sensitive adhesive comprising an acrylic polymer of n-butyl(meth)acrylate and acrylic acid of Tanabe. The motivation for doing so would have KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Soshi with Tanabe in view of Takano and Sumida to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the grounds of rejection are altered to include the disclosure of Sumida and Soshi to address Applicant’s amendments. Applicant’s arguments, however, are unpersuasive.
Applicant contends that the unexpected and superior properties of the present invention should be acknowledged by the Examiner. Applicant points to the examples of the original disclosure as evidence of unexpectedly superior properties, and contends that the amendments are sufficient such that the claims are commensurate in scope with the examples.
	Applicant’s arguments are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, all of Applicant’s examples comprising a TAC layer are of a TAC alone, whereas the scope of the claims includes embodiments comprising any number of layers, with the proviso that the layers are constituted with a TAC resin film (i.e., taken to mean that at least one layer is a TAC layer). Further, all of the examples are drawn to a specific pressure-sensitive adhesive composition (i.e., a specific acrylic composition having specific components in specific amounts) having a specific thickness range (i.e., 15-100 µm). Independent claim 1, however, recites any acrylic pressure-sensitive adhesive composition that exhibits the requisite maximum value of loss tangent. Therefore, it is not clear that the alleged unexpectedly superior properties are present within all embodiments encompassed by the scope of the claims.
	Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)(II). In the instant case, while there are numerous examples within the scope of the claimed invention, only one example (i.e., Comparative Example 1) provides data for an embodiment exceeding the claimed surface roughness, and there are no examples providing data for embodiments below the claimed roughness of 1 nm. Furthermore, there are no examples providing data for embodiments having an adhesive exhibiting a tan delta exceeding the claimed maximum value. Therefore, it is unclear if the claimed ranges are critical (i.e., the alleged unexpectedly beneficial properties are only exhibited when the parameters are within the claimed ranges.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I). In the instant case, the scope of the prior art combination encompasses an embodiment that is substantially identical to the claimed laminate, and one of ordinary skill in the art would expect the encompassed embodiment and the laminate of the claims to have the same properties, which include those Applicant contends are unexpected and surprisingly beneficial.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/9/21